DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11206100. Although the claims at issue are not identical, they are not patentably distinct from each other because the “at least one cyclic shift value” is equivalent to the “a cyclic shift value”

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11206100. Although the claims at issue are not identical, they are not patentably distinct from each other because the “at least one cyclic shift value” is equivalent to the “a cyclic shift value”

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10505668. Although the claims at issue are not identical, they are not patentably distinct from each other because the “at least one cyclic shift value” is equivalent to the “a cyclic shift value”

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because the “first cyclic shift value or the second cyclic shift value” is equivalent to the “the second cyclic shift value”

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 7965760. Although the claims at issue are not identical, they are not patentably distinct from each other because the “first cyclic shift value or the second cyclic shift value” is equivalent to the “a cyclic shift value between the first cyclic shift values and the second cyclic shift values”

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 7965760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 7965760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 7965760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 7965760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. 

Claim12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8275021 in view of Kuroda (Pub No 20080081651).
Regarding claim 12,
 	U.S. Patent No. 8275021 teaches The radio communication apparatus according to claim 1, however does not teach wherein said spreading unit comprises processor circuitry.
 Kuroda teaches wherein said spreading unit comprises processor circuitry. (interpreted as then, after subjecting the data following combining to transmission processing such as spreading in transmission processor 810, the data are transmitted by means of the downlinks, see para [0134]).
 It would have been obvious to one of ordinary skill in the art to combine the spreading unit taught by Pat No 8275021 with the spreading unit processor taught by Kuroda since it is known in the art to use processors for performing the functions of a unit or device.

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11206100. Although the claims at issue are not identical, they are not patentably distinct from each other because the “at least one cyclic shift value” is equivalent to the “a cyclic shift value”

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the “first cyclic shift value or the second cyclic shift value” is equivalent to the “the second cyclic shift value”.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 13. 

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 13. 

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 13. 

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 13. 

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11206100. Although the claims at issue are not identical, they are not patentably distinct from each other because the “at least one cyclic shift value” is equivalent to the “a cyclic shift value”

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the “first cyclic shift value or the second cyclic shift value” is equivalent to the “the second cyclic shift value”.

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 7965760. Although the claims at issue are not identical, they are not patentably distinct from each other because the “first cyclic shift value or the second cyclic shift value” is equivalent to the “a cyclic shift value between the first cyclic shift values and the second cyclic shift values”.


Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 18. 

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 8275021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons above for claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461